359 U.S. 342 (1959)
COMMERCIAL BARGE LINES, INC., ET AL.
v.
UNITED STATES ET AL.
No. 721.
Supreme Court of United States.
Decided April 27, 1959.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN.
Dudley B. Tenney and Nuel D. Belnap for appellants.
Solicitor General Rankin, Assistant Attorney General Hansen, Robert W. Ginnane and Charlie H. Johns for the United States and the Interstate Commerce Commission, appellees.
Stuart B. Bradley, Carl Helmetag, Jr., J. D. Feeney, Harry C. Ames, R. Granville Curry, Frederick M. Dolan, Donald Macleay and Russell S. Bernhard for Carrier Appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.